Citation Nr: 0840670	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-31 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1967 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating determination 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO), which reopened and denied the veteran's 
claim for service connection for PTSD.

Where there is a final RO decision, the Board is under a 
legal duty to determine if new and material evidence was 
submitted to reopen the claim, regardless of the RO's 
actions.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Accordingly, the Board will initially determine 
whether new and material evidence has been received to reopen 
the claim of service connection for PTSD.

The veteran appeared at a hearing before the undersigned at 
the RO in May 2008.   A copy of the transcript is of record.  

The newly reopened issue of entitlement to service connection 
for PTSD addressed in the REMAND portion of the decision is 
remanded to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  


FINDINGS OF FACT

1.  In February 1998, the RO denied service connection for 
PTSD.  The veteran submitted a notice of disagreement, but 
did not file a substantive appeal in response to the June 
1999 statement of the case, and the appeal was closed by the 
RO.

2.  Evidence received since the denial of service connection 
for PTSD in February 1998 raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's February 1998 rating determination denying 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  Evidence received since the February 1998 rating 
determination denying service connection for PTSD is new and 
material and the veteran's claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  

In view of the Board's favorable decision on the question of 
whether new and material evidence has been received, further 
assistance is not required to substantiate that element of 
the claim. 



New and Material

In February 1998, the RO denied entitlement to service 
connection for PTSD.  The veteran submitted a notice of 
disagreement with that decision and the RO issued a statement 
of the case in June 1999.  The veteran had 60 days from the 
issuance of the statement of the case to perfect his appeal 
by submitting a substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3).  The veteran did not respond to the statement 
of the case, and the RO closed the appeal.  Id.  

Final decisions will be reopened on receipt of new and 
material evidence.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the claimed 
stressor.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

Evidence before the RO at the time of the February 1998 
decision consisted of the veteran's service medical records, 
VA treatment records, the results of prior VA examinations, 
and statements from the veteran.  

In denying service connection, the RO essentially found that 
there was no diagnosis of PTSD and there was no supporting 
evidence of an in-service stressor.  

Evidence received subsequent to the February 1998 rating 
determination includes private and VA treatment records, 
statements from family members, and the testimony of the 
veteran and his wife at the May 2008 hearing.  

In a July 2005 report, R. Gleason, M.D., related that the 
veteran had PTSD. 

In a March 2006 VA treatment record, the veteran reported 
that he was raped during military service when stationed in 
Germany.  He indicated that he was falsely charged with 
raping a girl.  He was put in prison for 18 months and during 
the stay he was raped by two Germans.  

In an April 2006 letter, the veteran's mother indicated that 
she noticed a change in the veteran's behavior after he was 
discharged from the service.  

In a June 2006 letter, J. Daugett, M.A., stated that the 
veteran had been referred to her by his psychiatrist after he 
reported sexual abuse while in a German prison while in the 
military.  He had kept this a secret for many years and it 
seemed that he had had an increase in his PTSD symptoms since 
his reporting this.  She noted that the veteran was suffering 
from the symptoms as a direct cause of this trauma.  

In a June 2006 treatment record, the veteran was noted to 
have PTSD secondary to military sexual trauma.  

In a September 2007 VA treatment record, the veteran reported 
having had PTSD from the time he was in the military.  He 
noted that he had had the traumatic experience of dealing 
with prejudice in the Army.  

In a January 2008 VA treatment record, it was noted that the 
veteran reported that he was sexually assaulted while in 
prison in Germany.  The veteran also noted having been a 
victim of racial beatings while in the service. 

At his May 2008 hearing, the veteran testified that he had 
been distrustful of others since his experiences in Germany.  

The newly received evidence relates to the previously 
unestablished elements for service connection of a current 
diagnosis and supporting evidence of a claimed stressor.  The 
reports of changed behavior constitute new and material 
evidence as they address the previously unestablished element 
of credible supporting evidence of a stressor, which was the 
basis for the prior denial.  Because new and material 
evidence has been received, the claim for service connection 
for PTSD is reopened.  


ORDER

New and material evidence having been received; the claim for 
service connection for PTSD is reopened.


REMAND

The veteran has not been afforded a VA examination.  An 
examination is needed to determine whether he meets the 
criteria for a diagnosis of PTSD, and whether there is 
evidence of changed behavior in response to the alleged 
personal assaults.  38 C.F.R. § 3.304(f)(3) (2008).

At his hearing the veteran testified that he had received 
treatment for PTSD at VA facilities in Denver, Colorado as 
recently as May 2008.  He submitted records from VA's Eastern 
Colorado Health Care System, but these records only date 
through January 2008.

The record indicates that the veteran is in receipt of Social 
Security Disability Supplemental Income.  It does not appear 
that records associated with the Social Security claim have 
been requested.  The RO should obtain the administrative 
decision pertaining to the veteran's claim and any underlying 
medical records from the SSA.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996) (VA is required to obtain evidence from 
the SSA, including decisions by the administrative law 
judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The provisions of 38 C.F.R. § 3.304(f)(3) require that VA 
provide certain notice in the case of a claim for service 
connection for PTSD based on personal assault.  The veteran 
was provided with PTSD questionnaires that should have 
provided him with notice of what was required.  Because this 
claim is being remanded for other reasons, there is an 
opportunity to ensure that the veteran receives a notice 
letter as prescribed in 38 C.F.R. § 3.304(f)(3).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the veteran's 
treatment for PTSD from VA's Eastern 
Colorado Healthcare System since January 
2008.

2.  Contact the Social Security 
Administration and obtain copies of all 
decisions and associated medical records 
pertaining to any claim for disability 
benefits by the veteran.

3.  Furnish the veteran with a letter 
notifying him that evidence from sources 
other than his service records or 
evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor, and he should be given 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  

He should be informed that these 
alternative sources could include, but 
are not limited to, private medical 
records; reports from crisis intervention 
centers; testimonials from family 
members, roommates, fellow service 
members, or clergy; and copies of any 
personal diaries or journals. 

3.  The veteran should be afforded a VA 
examination for PTSD.  The claims file 
must be made available to and reviewed by 
the examiner.  All psychiatric disorders 
found to be present should be clearly 
reported.

a) After examining the veteran and 
reviewing the claims file, the examiner 
should offer an opinion as to whether the 
veteran meets the criteria for a 
diagnosis of PTSD.

b) If the criteria for a diagnosis of 
PTSD are met, the examiner should specify 
the stressors supporting the diagnosis.

c) If the supporting stressors include 
in-service personal assault, the examiner 
should express an opinion as to whether 
there is evidence of behavioral changes 
in response to the assault.  The examiner 
should also describe these behavioral 
changes.

4.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


